       Case 5:18-cv-01983-LCB Document 218 Filed 05/06/21 Page 1 of 8              FILED
                                                                          2021 May-06 AM 10:14
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


NUCLEAR DEVELOPMENT LLC,                )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )
                                                Case No.: 5:18-CV-01983-LCB
                                        )
TENNESSEE VALLEY                        )
AUTHORITY,                              )
                                        )
       Defendant.                       )


     DEFENDANT’S OBJECTIONS TO PLAINTIFF’S DEPOSITION
         DESIGNATIONS AND COUNTER-DESIGNATIONS

      Defendant Tennessee Valley Authority (“TVA”) submits the following

objections to Plaintiff Nuclear Development, LLC’s (“ND”) revised deposition

designations (Doc. 184), revised counter-designations (Doc. 194), and second

amended deposition designations (Doc. 215).

                                  Robert Coward

  ND’s Designation                           TVA’s Objection

23:14-24:7             Hearsay.

55:4-56:2              Lack of foundation.

81:7-82:22             Not relevant.
      Case 5:18-cv-01983-LCB Document 218 Filed 05/06/21 Page 2 of 8




                              Marie Gillman

ND’s Designation     TVA’s Objection

56:5-56:20           Not relevant.

57:10-57:14          Not relevant.

57:25-58:20          Not relevant.

60:25-61:4           Not relevant.

61:11-61:21          Not relevant.

78:12-78:22          Not relevant; calls for legal conclusion.


                            Franklin Haney, Jr.

ND’s Designation     TVA’s Objection

64:23-65:8           Not relevant.

65:17-66:4           Not relevant.

67:15-68:12          Not relevant.

90:23-92:10          Not relevant.

107:8-107:17         Not relevant.

108:2-109:10         Not relevant.

116:11-116:17        Not relevant.

152:1-154:18         Not relevant.


                                      2
      Case 5:18-cv-01983-LCB Document 218 Filed 05/06/21 Page 3 of 8




                           Franklin Haney, Sr.

ND’s Designation     TVA’s Objection

21:15-22:1           Not relevant.

39:5-40:4            Not relevant.

43:10-44:15          Not relevant.

100:20-103:9         Not relevant.

107:11-108:4         Not relevant.

108:22-108:25        Not relevant.

109:4-109:13         Not relevant.

113:2-113:15         Not relevant.



                             William Johnson

 ND’s Designation                        TVA’s Objection

13:8-14:13           Not relevant.

16:15-20:22          Not relevant.

23:8-23:25           Not relevant.

25:21-26:25          Not relevant.

27:9-28:4            Not relevant.

36:19-37:8           Not relevant.



                                     3
      Case 5:18-cv-01983-LCB Document 218 Filed 05/06/21 Page 4 of 8




37:19-38:1           Not relevant.

44:3-47:22           Not relevant.

53:17-53:23          Not relevant.

61:1-61:5            Not relevant.

64:2-65:14           Not relevant. Probative value is substantially outweighed
                     by unfair prejudice, confusing issues, and wasting time.
                     Concerns discovery dispute that was not submitted to the
                     Court consistent with the Court’s Initial Order
65:24-67:17          Not relevant.

68:5-70:19           Not relevant.

72:8-72:14           Lack of foundation.

73:8-73:21           Lack of foundation.

75:3-75:22           Not relevant.

77:16-78:4           Not relevant.

79:21-80:13          Not relevant.

81:10-81:18          Not relevant.

89:5-89:8            Not relevant.

91:8-91:16           Not relevant.

91:25-92:5           Not relevant.

93:5-97:20           Not relevant.

97:24-98:2           Not relevant.



                                     4
      Case 5:18-cv-01983-LCB Document 218 Filed 05/06/21 Page 5 of 8




99:4-101:7           Not relevant.

101:18-102:3         Not relevant.

102:14-102:17        Not relevant.

102:24-107:20        Not relevant.

109:10-109:22        Not relevant.

111:4-112:17         Not relevant.

117:8-118:22         Not relevant.

119:2-119:4          Not relevant.

130:13-132:10        Not relevant.

133:15-134:6         Not relevant.



                               Sherry Quirk

ND’s Designation     TVA’s Objections

46:1-46:4            Not relevant.

47:10-47:13          Not relevant.

50:18-50:22          Not relevant.

51:11-52:18          Not relevant.

55:23-56:7           Lack of foundation.

61:2-62:1            Not relevant.



                                     5
      Case 5:18-cv-01983-LCB Document 218 Filed 05/06/21 Page 6 of 8




62:14-63:6           Not relevant.

67:18-69:5           Not relevant.

73:6-77:11           Not relevant. Probative value is substantially outweighed
                     by unfair prejudice, confusing issues, and wasting time.
                     Concerns discovery dispute that was not submitted to the
                     Court consistent with the Court’s Initial Order
79:6-79:14           Not relevant.

80:15-81:11          Not relevant.

82:23-83:1           Not relevant.

88:19-89:9           Not relevant.

92:3-92:21           Not relevant.

93:8-93:18           Not relevant.

93:23-94:20          Not relevant.

96:10-96:12          Not relevant.


    Respectfully submitted this 6th day of May, 2021.


                                     s/ Matthew H. Lembke
                                     Attorney for Defendant

                                     OF COUNSEL:

                                     Matthew H. Lembke
                                     Riley McDaniel
                                     BRADLEY ARANT BOULT CUMMINGS LLP
                                     1819 Fifth Avenue North
                                     Birmingham, Alabama 35203-2119
                                     Telephone: (205) 521-8000

                                       6
Case 5:18-cv-01983-LCB Document 218 Filed 05/06/21 Page 7 of 8




                            Facsimile: (205) 521-8800
                            mlembke@bradley.com
                            rmcdaniel@bradley.com

                            David D. Ayliffe
                            Jill McCook
                            Ibrahim M. Berro
                            Office of the General Counsel
                            TENNESSEE VALLEY AUTHORITY
                            400 West Summit Hill Drive, WT6
                            Knoxville, Tennessee 37902
                            Telephone: (865) 632-3052
                            ddayliffe@tva.gov
                            jemccook@tva.gov
                            imberro@tva.gov




                              7
       Case 5:18-cv-01983-LCB Document 218 Filed 05/06/21 Page 8 of 8




                         CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021, a true and correct copy of the foregoing
was filed electronically with the Clerk of Court using the CM/ECF system, which
will send electronic notification of such filing to all counsel of record:

                               Caine O’Rear, III
                               HAND ARENDALL HARRISON SALE, LLC
                               Post Office Box 123
                               Mobile, Alabama 36601
                               corear@handarendall.com

                               Edward Shane Black
                               HAND ARENDALL LLC
                               102 South Jefferson Street
                               Athens, Alabama 35611
                               sblack@handarendall.com

                               Larry David Blust
                               HUGHES SOCOL PIERS RESNICK DYM, LTD.
                               70 West Madison Street, Suite 4000
                               Chicago, Illinois 60602
                               lblust@hsplegal.com


                                             s/ Matthew H. Lembke
                                               OF COUNSEL




                                         8
